Citation Nr: 0827570	
Decision Date: 08/14/08    Archive Date: 08/22/08

DOCKET NO.  04-36 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the previously denied claim for service connection for 
a back disability.

2.  Whether new and material evidence has been submitted to 
reopen the previously denied claim for service connection for 
residuals of a miscarriage and associated trauma. 

3.  Whether new and material evidence has been submitted to 
reopen the previously denied claim for service connection for 
depression.

4.  Entitlement to service connection for a back disability.

5.  Entitlement to service connection for the residuals of 
miscarriage and D&C.

6.  Entitlement to service connection for heart disease.

7.  Entitlement to service connection for an acquired 
psychiatric disorder to include paranoia, schizophrenia, bi-
polar disease, and anxiety.

8.  Entitlement to service connection for hypertension.

9.  Entitlement to service connection for arthritis.

10.  Entitlement to service connection for a right knee 
condition.

11.  Entitlement to service connection for sleep apnea.

12.  Entitlement to service connection for diabetes mellitus 
type II.

13.  Entitlement to entitlement to a total disability rating 
for compensation purposes based on individual unemployability 
due to a service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.J. Bakke-Shaw, Counsel


INTRODUCTION

The veteran served on active duty from May 1979 to July 1984.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in May 2003 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, in which the RO declined to reopen the 
previously denied claims for service connection for back 
problems with pulled muscle and for the residuals of 
miscarriage and associated trauma.

The issues have been recharacterized as shown on the front 
page to reflect the medical evidence and procedural actions 
in this case.  

First, the Board is reopening the claims for a back 
disability and the residuals of miscarriage and associated 
trauma.  

Second, in her October 2004 substantive appeal, the veteran 
expressed disagreement with the June 2004 denial of her 
claims for heart disease, various mental disorders (to 
include paranoia, schizophrenia, bi-polar disease, and 
anxiety), hypertension, arthritis, a right knee condition, 
sleep apnea, diabetes type II; new and material evidence to 
reopen the previously denied claim for depression; and 
entitlement to TDIU.  These issues are therefore remanded for 
issuance of a statement of the case.  See Manlincon v. West, 
12 Vet. App. 238 (1999). 

The issue of entitlement to service connection for a back 
disability; heart disease; various mental disorders (to 
include paranoia, schizophrenia, bi-polar disease, and 
anxiety); hypertension; arthritis; a right knee condition; 
sleep apnea; diabetes type II; new and material evidence to 
reopen the previously denied claim for depression; and 
entitlement to TDIU addressed in the REMAND portion of the 
decision below is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A September 2002 rating decision declined to reopen the 
previously denied claim for service connection back problems 
with pulled muscle.  The veteran did not appeal this 
decision.  It therefore became final.

2.  Evidence received since the September 2002 rating 
decision includes evidence necessary to substantiate the 
claim, i.e., VA treatment records establish the presence of a 
diagnosed back disability associated with a long-standing, 
chronic back condition.  This evidence raises a reasonable 
possibility of substantiating the claim.

3.  A June 1998 rating decision declined to reopen the 
previously denied claim for residuals of miscarriage with 
dilation and curettage (D&C).  The veteran did not appeal 
this decision.  It therefore became final.

4.  Evidence received since the June 1998 rating decision 
includes additional inservice hospital treatment records and 
it must be reconsidered.

5.  A preponderance of the evidence is against a finding that 
the veteran manifests a chronic gynecological disability that 
is etiologically linked to the inservice miscarriage and D&C.


CONCLUSIONS OF LAW

1.  Evidence received since the September 2002 rating 
decision is new and material and the claim for service 
connection for a back disability is reopened.  38 U.S.C.A. 
§ 5108 (West 2002 & Supp. 2007); 38 C.F.R. § 3.156 (2007).

2.  Evidence received since the June 1998 rating decision 
includes service records that had not been previously of 
record, and the claim for service connection for the 
residuals of miscarriage and associated trauma is reopened.  
38 U.S.C.A. § 5108 (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.156 (2007).

3.  The criteria for service connection for the residuals of 
miscarriage and D&C have not been met.  38 U.S.C.A. § 1110, 
1131, 5107(b) (West 2002 & Supp. 2007); 38 C.F.R. § 3.303 
(2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material

In light of the favorable action taken with regard to the 
claims to reopen the previously denied claims with the 
submission of new and material evidence herein, discussion of 
whether VA has met its duties of notification and assistance 
is not required, and deciding the appeal at this time is not 
prejudicial to the veteran.

In a September 2002 rating decision, the RO declined to 
reopen the previously denied claim for service connection for 
a back disability.  The underlying rating decision, dated in 
January 1996, observed that service medical records showed 
treatment for back pain with an assessment of muscle strain.  
However, this was a single instance, with no further 
inservice treatment, and report of medical examination at 
discharge from active service was negative as to any chronic 
back condition.  Moreover, VA examination conducted in August 
1995 found no clinical evidence of any current back 
disability.  The September 2002 denial acknowledged that 
current medical evidence reflected a current back disability, 
described as bulging annulus at L3-L4 and L4-L5 but that this 
diagnosis was associated with a lifting injury in June 2002.  

In a June 1998 rating decision, the RO declined to reopen the 
previously denied claim for service connection for the 
residuals of a miscarriage and D&C.  The underlying rating 
decision, dated in January 1996, acknowledged that the 
veteran had sustained a miscarriage during active service and 
that she required D&C following this.  However, the medical 
evidence reflected no complications arising from the surgery 
and miscarriage, and she subsequently became pregnant and 
delivered a child.  VA examination conducted in August 1995 
noted no significant clinical findings.  The veteran reported 
her menstrual cycle had slowed to every two months and she 
felt that this was the result of the inservice miscarriage 
and D&C.  But the examiner noted that the veteran had had two 
healthy pregnancies since the miscarriage and D&C and opined 
that her menstrual pattern was not the result of the 
inservice miscarriage and associated trauma.  The June 1998 
denial was based on the lack of any current chronic 
gynecological disability demonstrated by the medical evidence 
submitted since January 1996. 

The RO provided notice of the September 2002 and June 1998 
decisions by letters dated in September 2002 and June 1998, 
respectively.  She did not file a timely notice of 
disagreement as to either issue.  These decisions therefore 
became final.

Generally, when a claim is disallowed, it may not be reopened 
and allowed, and a claim based on the same factual basis may 
not be considered. However, a claim on which there is a final 
decision may be reopened if new and material evidence is 
submitted. 38 U.S.C.A. § 5108.

The regulations define "new" evidence as existing evidence 
not previously submitted to agency decision makers. 
"Material" evidence is defined as existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim. 38 C.F.R. § 3.156(a). New and material evidence 
can be neither cumulative nor redundant of the evidence of 
record at the time of the last prior final denial of the 
claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim. Id. 
When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed. Justus v. Principi, 3 Vet. App. 510 (1992).

Official service department records that existed and had not 
been associated with the claims file when VA decided the 
claim necessitate reconsideration of the claim, 
notwithstanding any other provisions of 38 C.F.R. § 3.156.  
38 C.F.R. § 3.156(c).

Back

Evidence received since the September 2002 rating decision 
includes VA treatment records showing continuing complaints 
of and treatment for back pain and clinical findings of 
degenerative joint disease, osteoarthritis and degenerative 
disc disease. In March 2005, VA treatment records show a 
diagnosis of chronic lower back pain secondary to 
degenerative joint disease, thus attributing the veteran's 
longstanding complaints of pain to a clinical diagnosis.  
Medical evidence reflects complaints of and treatment for 
back pain as early as 1993-which is prior to the 2002 work-
related lifting injury.  

This evidence is new in that it was not previously of record.

Given the demonstrated findings of current back pathology, 
and the long-term nature of the chronic pain condition linked 
to it, which pre-dates the 2002 work-related injury, the 
medical evidence now demonstrates that the veteran manifests 
clinical pathology in the back that could be etiologically 
related to the back condition that was treated in service.  
This evidence is therefore also material.

Accordingly, reopening the claim for service connection for a 
back disability is warranted.


Residuals of Miscarriage and Associated Trauma

Evidence received since the June 1998 rating decision 
includes additional inservice hospital treatment records.  
Accordingly, reconsideration of the claim is warranted.  See 
38 C.F.R. § 3.156(c).  


II.  Service Connection

Service connection may be established for disability 
resulting from injury or disease incurred in service. 38 
U.S.C.A. § 1110. Service connection connotes many factors, 
but basically, it means that the facts, as shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service. A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
in service. See Pond v. West, 12 Vet. App. 341 (1999); 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107. A 
veteran is entitled to the benefit of the doubt when there is 
an approximate balance of positive and negative evidence. See 
also, 38 C.F.R. § 3.102. When a veteran seeks benefits and 
the evidence is in relative equipoise, the veteran prevails. 
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The 
preponderance of the evidence must be against the claim for 
benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 
(1996).

Service medical records show inservice treatment for a 
miscarriage, to include D&C.  In addition, the veteran was 
treated for other gynecological conditions both prior to and 
following this, including vaginal discharge, cystitis, and 
fittings for various birth control devices.  Her reports of 
medical history and examination at discharge document no 
complaints or findings of any gynecological diagnoses, 
abnormalities, or other defects.

The medical evidence fails to establish that the veteran 
currently manifests a chronic gynecological disability that 
is the etiological result of her inservice miscarriage and 
D&C.

VA treatment records since 1993 show intermittent complaints 
of vaginal discharge and discomfort and diagnosis of and 
treatment for intermittent sexually transmitted diseases, 
vaginitis, yeast infections, and urinary tract infections.  
The medical evidence also shows that the veteran reported 
that she experienced heavy periods, which were noted to be 
resolved with Provera, and that she underwent tubal ligation.  
However, these conditions are not documented as chronic 
conditions. Rather, the records show that the infections 
resolved after treatment and were attributed to such 
activities as unprotected sexual intercourse.  The most 
recent medical evidence, dated in March 2005, reflected that 
the veteran's periods were regular.

A VA examination report conducted in August 1995 found no 
significant clinical findings.  The veteran reported her 
menstrual cycle had slowed to every two months.  The examiner 
noted the veteran had had two healthy pregnancies since the 
inservice miscarriage and D&C and opined that the pattern of 
the veteran's menstrual cycle was not the result of the 
inservice miscarriage and associated trauma.

Critically, clinical findings throughout the medical evidence 
from 1993 through the present have been consistently within 
normal limits, showing  no abnormalities or findings of any 
chronic condition.  The records do not show, and the veteran 
has not reported, that she underwent tubal ligation for any 
other reason than her own choice.

It is not the matter of inservice miscarriage and treatment 
including D&C that is in dispute; rather, it is whether there 
is a current chronic gynecological disability that may be 
etiologically related to the inservice miscarriage and 
associated trauma.  The medical evidence simply does not 
establish that the veteran has been diagnosed with a chronic 
gynecological condition.  As such, the medical evidence does 
not establish the veteran manifests a chronic gynecological 
condition that can be etiologically linked to her inservice 
miscarriage and D&C.  See Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992) ( "in the absence of proof of a present 
disability, there can be no valid claim."); see also 
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 ("pain alone, 
without a diagnosed or identifiable underlying malady or 
condition, does not in and of itself constitute a disability 
for which service connection may be granted."); dismissed in 
part and vacated in part on other grounds, Sanchez-Benitez v. 
Principi, 239 F.3d 1356 (Fed. Cir. 2001).  

The veteran has offered her own statements that she suffers a 
chronic gynecological condition that is etiologically related 
to the inservice miscarriage and D&C, but the record does not 
show that she is a medical expert, qualified to offer a 
medical opinion as to diagnosis and etiology.  Consequently 
her statements cannot constitute medical evidence. Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).

The preponderance of the evidence is against the claim for 
service connection for residuals of miscarriage and 
associated trauma; the benefit-of-the-doubt standard of proof 
does not apply; and the claim is denied.

III.  Notice and Assistance for Service Connection Claim for 
Residuals of a Miscarriage and Associated Trauma

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, 
the Secretary is required to inform the appellant of the 
information and evidence not of record that (1) is necessary 
to substantiate the claim, (2) the Secretary will seek to 
obtain, if any, and (3) the appellant is expected to provide, 
if any, and to request that the claimant provide any evidence 
in his possession that pertains to the claim.  See 38 
U.S.C.A. § 5103(a); Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 
C.F.R. § 3.159 (2007); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by a 
letter dated in October 2002.  Additional notice was provided 
in a June 2007 letter, including the laws and regulations 
governing the establishment of effective dates and disability 
evaluations.  

Although the appellant received inadequate preadjudicatory 
notice, and that error is presumed prejudicial, the record 
reflects that the purpose of the notice was not frustrated.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

In the statement of the case and supplemental statements of 
the case dated in June 2004, August 2004, November 2005 and 
February 2008, the appellant was provided with the relevant 
regulations for her claim for service connection, including 
those governing VA's notice and assistance duties.  Finally, 
the record shows that the appellant was represented by a 
Veteran's Service Organization and its counsel throughout the 
adjudication of the claims.  Overton v. Nicholson, 20 Vet. 
App. 427 (2006).  Thus, based on the record as a whole, the 
Board finds that a reasonable person would have understood 
from the information that VA provided to the appellant what 
was necessary to substantiate her service connection claims, 
and as such, that she had a meaningful opportunity to 
participate in the adjudication of her claims such that the 
essential fairness of the adjudication was not affected.  See 
Sanders, 487 F.3d at 489 

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, obtained VA examinations and medical 
opinions as to the etiology of disabilities in pursuit of the 
original claims for service connection in 1995, and afforded 
the veteran the opportunity to give testimony before the 
Board, which she initially requested and then canceled..  VA 
treatment records from 1991 through 1993 were determined, in 
August 2005 to be partially unavailable.  The veteran was 
notified in August 2005 of this and offered the opportunity 
to obtain the records or, in the alternative, to provide any 
copies she may have retained.  She declined to respond.

Current VA examination was not afforded in this case.  
However, it is determined that this is not prejudicial to the 
veteran.  The medical evidence does not establish that the 
veteran manifests the residuals of miscarriage and associated 
trauma.  Therefore, no VA examination is required.  See 
McClendon v. Nicholson, 20 Vet. App. 79 (2006); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).

All other known and available records relevant to the issues 
on appeal have been obtained and associated with the 
veteran's claims file; and the veteran has not contended 
otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.


ORDER

New and material evidence having been submitted, the 
previously denied claim for service connection for a back 
disability is reopened.  To that extent only, the claim is 
granted.

New and material evidence having been submitted, the 
previously denied claim for service connection for residuals 
of miscarriage and associated trauma is reopened.

The claim for service connection for the residuals of 
miscarriage and D&C is denied.


REMAND

The veteran avers that her current back disability is the 
result of injury she sustained during her active service.  
Service medical records do document treatment for back 
complaints during service.  In addition, VA treatment records 
document treatment for chronic back pain from 1993 to the 
percent, with clinical findings of degenerative joint disease 
and degenerative disc disease currently.  

The veteran has stated that her back pain has been constant 
since her inservice injury.  The veteran is competent to 
testify as to her orthopedic symptoms. See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).

The veteran should be accorded VA examination to determine 
the nature, extent, and etiology of her claimed back 
disability.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006).

The Board has accepted the veteran's October 2004 substantive 
appeal as a timely notice of disagreement to the June 2004 
rating decision declining to reopen the previously denied 
claim for depression; and denying service connection for 
heart disease, acquired psychiatric conditions (including 
paranoia, schizophrenia, bi-polar disorder and anxiety), 
hypertension, arthritis, a right knee condition, sleep apnea, 
diabetes mellitus type II; and entitlement to TDIU.

These issues were not included on subsequent supplemental 
statements of the case.  

Hence, these issues must be remanded for the preparation of a 
statement of the case. Manlincon, supra; Godfrey v. Brown, 7 
Vet. App. 398, 408-10 (1995).

Accordingly, the case is REMANDED for the following action:

1. Schedule the veteran for medical 
examination by an appropriate medical 
professional to determine the nature, 
extent, and etiology of her claimed back 
disability.  All indicated tests and 
studies should be performed. The claims 
folder and a copy of this remand must be 
provided to the examiner in conjunction 
with the examinations.

The examiner should provide an opinion as 
to whether it is at least as likely as 
not that any diagnosed back disability is 
the result of the veteran's active 
service or any incident therein or, in 
the alternative, had its onset during her 
period of active service.  

All opinions expressed must be supported 
by complete rationale.

2. After undertaking any other 
development deemed essential in addition 
to that specified above, readjudicate the 
veteran's claim for service connection 
for a back disability, with application 
of all appropriate laws and regulations, 
and consideration of any additional 
information obtained as a result of this 
remand.

3. After undertaking any development 
deemed essential issue a statement of the 
case regarding the issues of new and 
material evidence to reopen the 
previously denied claim for depression; 
for entitlement to service connection for 
heart disease, an acquired psychiatric 
disorder (to include paranoia, 
schizophrenia, bi-polar disease, and 
anxiety), hypertension, arthritis, a 
right knee condition, sleep apnea, and 
diabetes mellitus type II; and for 
entitlement to TDIU.  The appellant 
should be apprised of her right to submit 
a substantive appeal as to these issues 
and to have her claims reviewed by the 
Board.  If any other decision remains 
adverse to the veteran, provide her and 
her representative, if any, with a 
supplemental statement of the case.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate. The veteran need take no 
action until she is so informed. The veteran has the right to 
submit additional evidence and argument on the matters the 
Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 
(1999). The veteran is advised that failure to appear for VA 
examinations could result in the denial of her claims. 38 
C.F.R. § 3.655 (2007). See Connolly v. Derwinski, 1 Vet. App. 
566, 569 (1991). The Board intimates no opinion as to the 
ultimate outcome of this case.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).






______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


